DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 6, 8, 9, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basler et al. (EP 2,431,341).
Regarding claims 1, 9, 22 and 23:  Basler et al. teach a process for producing an aqueous coating composition, the process comprising preparing a storage-stable and agglomerate-free aqueous paste-like first component (basic component) by mixing calcium aluminate cement, organic polymer binder and tartaric acid or citric acid; followed by mixing the basic component composition, immediately before the application, with a further component comprising lithium sulfate and an alkali metal hydroxide [0013, 0018; 0025-0027].  Since sodium and potassium are two of the six possible alkali metals, it would have been obvious to select sodium hydroxide or potassium hydroxide for use in the composition of Basler et al. The activator of Basler et al. is added immediately before applying the coating composition [0027].  Basler et al. teach 15 wt% calcium aluminate cement, 0.5 wt% boric acid, 1.5% lithium sulfate (when lithium sulfate is substituted for lithium carbonate in the example), 10% polymeric binder, the claimed amount of additive and 12% water [0025-0027].

Basler et al. fail to teach the claimed order of mixing.  
However, the claimed order of mixing is obvious.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); see also In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Regarding claim 3:  Basler et al. teach the claimed amount of at least one additive [0025-0027].
Regarding claim 5:  Basler et al. teach a ratio of 20.5:12 = 1: 0.59 [0025-0027].
Regarding claim 6:  Basler et al. teach mineral fillers [0025-0027].
Regarding claim 8:  Basler et al. teach at least 50 wt% of the basic component [0021; Examples].  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 20:  Basler et al. teach a polymer made from acrylic acid monomer [0025].  Acrylic acid is very structurally similar to methacrylic acid.  
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).
Regarding claim 21:  Basler et al. teach 70 wt% silicate and carbonate fillers [0025-0027].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basler et al. (EP 2,431,341) as applied to claim 1 above further in view of Ikemoto et al. (6,114,033).
	Basler et al. fail to teach phosphoric acid.
	However, Ikemoto et al. teach that phosphoric acid is a retarder that can be used interchangeably with boric acid (column 12, lines 58-63).
	It would have been obvious to one of ordinary skill in the art before the invention was made to use phosphoric acid as taught by Ikemoto et al. in the composition of Basler et al. to provide a retarder for the composition.  It is a simple substitution of one known element for another to obtain predictable results.  

Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive. 

1)  The claims are not commensurate in scope with the data provided.  The amounts of the components are not recited in claim 1.  The applicant has only provided a single data point for each of the components in the composition.  The amount of lithium and retardant is especially important.  The skilled artisan would expect that a large amount of retardant, and a very small amount of accelerator would be storage stable.  The claimed ranges are broader than the single data points in the examples will support.
2)  Daubresse et al. (WO 2012/127066) teach that a source of sulfate, lithium sulfate, can be added to calcium aluminate cement (pages 5 and 7).  The Applicant has made the argument that Daubresse et al. add only up to 1 wt% of lithium sulfate.  This is not persuasive because the claimed range is as low as 0.1 wt%.
3)  The Applicant has not provided evidence that the skilled artisan would not add lithium sulfate to the first component.   The Applicant has cited paragraph [14] of Basler.  The neutralization of the retarder would depend on the amount and strength of the hardener versus the amount and strength of the accelerator.  They are both result effective variables.  The skilled artisan would expect that 0.1 wt% of lithium sulfate can be added when 7.6 wt% of at least one retardant is present in the composition.  Curing would not occur at that ratio of lithium sulfate to retarder.
4)  The Applicant has not cited an advantage provided by adding lithium sulfate to the first component.  In the remarks, filed 2/2/2021, the Applicant does not provide .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763